DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple dielectric resonators formed on an insulating substrate and periodically spaced apart on a surface of the insulating substrate by a predetermined pitch p, as required by claims 10-19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations tVO2, Dvo2, hSI, and DSI.  There is insufficient antecedent basis for this terms in the claim.  For purposes of examination, claim 6 is considered dependent on claim 5 to alleviate the issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jankovic et al (US 10,178,735 B1).
Re. Claim 1, Jankovic et al discloses an optical component 100, comprising:
a dielectric resonator 110 or 120 (Fig 1; col. 5 lines 41-47 and 61-66); and
a phase-change material (i.e. Tunable Material 1 or Tunable Material 2) on the dielectric resonator 110, the phase-change material having an optical property having a first characteristic associated with a first material phase and a second characteristic associated with a second material phase (Fig 1; col. 5 lines 47-53).
Re. Claim 3, Jankovic et al discloses the dielectric resonator comprises Si and the phase-change material comprises VO2 (col. 5 lines 14-53).
Re. Claim 4, Jankovic et al discloses the VO2 extends from the surface of the Si a predetermined thickness (Figs 8-10; col. 9 lines 50-67; col. 10 lines 1-3).
Re. Claim 5, Jankovic et al discloses the VO2 has a cylindrical profile having a height tVO2 and diameter Dvo2 and wherein the Si has a cylindrical profile having a height hSI and a diameter DSI (Figs 8-10; col. 5 lines 61-66; col. 9 lines 50-67; col. 10 lines 1-3).

Re. Claim 10, Jankovic et al discloses an optical device 100 having tunable light transmission properties comprising:
an insulating substrate 104 (Figs 1-2; col. 4 lines 19-38);
dielectric resonator structures 214 and 216 on the insulating substrate and periodically spaced apart on a surface of the insulating substrate by a predetermined pitch p (Figs 1-2; col. 5 lines 61-66; col. 8 lines 18-33); and
a phase-change material structures (i.e. Tunable Material 1 or Tunable Material 2), each phase-change material structure corresponding to and located on one of the dielectric resonator structures, wherein each of the phase-change material structures has an optical property having a first characteristic associated with a first material phase and a second characteristic associated with a second material phase (Figs 1-2; col. 5 lines 47-53; col. 8 lines 18-33).
Re. Claim 11, Jankovic et al discloses the pitch p is px in a first direction the substrate and py in a second direction on the substrate (Fig 2; col. 8 lines 18-33).
Re. Claim 14, Jankovic et al discloses the dielectric resonator comprises Si and the phase-change material comprises VO2 (col. 5 lines 14-53).
Re. Claim 15, Jankovic et al discloses the VO2 extends from the surface of the Si a predetermined thickness (Figs 8-10; col. 9 lines 50-67; col. 10 lines 1-3).
Re. Claim 16, Jankovic et al discloses the VO2 has a cylindrical profile having a height tVO2 and diameter Dvo2 and wherein the Si has a cylindrical profile having SI and a diameter DSI (Figs 8-10; col. 5 lines 61-66; col. 9 lines 50-67; col. 10 lines 1-3).
Allowable Subject Matter
Claims 2, 7, 8, 12, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 2 and 13, the prior art does not disclose or reasonably suggest an optical component or optical device as required by the claims, specifically wherein Dres = Dpcm in combination with the remaining features of the claims.
While the most applicable prior art, Jankovic et al (US 10,178,735 B1), discloses the phase-change material being formed on the upper surface of the dielectric resonator, Jankovic et al does not disclose or reasonably suggest the phase-change material and the resonator have the same diameter as required by the claim.
Re. Claims 7 and 18, the prior art does not disclose or reasonably suggest an optical component or optical device as required by the claims, specifically wherein  the first characteristic is semiconducting and the second characteristic is reflectivity in combination with the remaining features of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), discloses the phase-change material having first and second characteristics, but fails to disclose or reasonably suggest the characteristics as required by the claim.

 resonator and a magnetic dipole of the dielectric resonator are spectrally overlapped at a resonance wavelength, in combination with the remaining features of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), fails to disclose or reasonably suggest spectrally overlapped dipoles as required by the claim.
Re. Claim 12, the prior art does not disclose or reasonably suggest an optical device as required by the claims, specifically wherein px = py in combination with the remaining limitations of the claims.
The most applicable prior art, Jankovic et al (US 10,178,735 B1), instead discloses resonators which are vertically spaced along a common axis, and therefore px ≠ py.  Jankovic et al fails to disclose or reasonably suggest a spacing as required by the claim.
Re. Claim 17, the prior art does not disclose or reasonably suggest an optical device as required by the claims, specifically wherein W = 30nm and hSI = 180nm and DVO2 = DSI, in combination with the remaining features of the claims.
Jankovic et al fails to disclose or reasonably suggest a dimensions as required by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	4/20/21